        Case 4:20-cv-04340 Document 1 Filed on 12/23/20 in TXSD Page 1 of 9




                             UNITED STATES DISTRICT COURT FOR

                              THE SOUTHERN DISTRICT OF TEXAS


ROGER SPARKS,                                   §
AS INDIVIDUAL                                   §       Civil Action No.:
                                                §
Plaintiff,                                      §
                                                §
v.                                              §
RICHFIELD SULPHER                               §
SOLUTIONS INC.,                        §      COMPLAINT FOR
                                       §      VIOLATIONS OF CIVIL RIGHTS
                                       §      42 U.S.C. § 1981 AND § 1983
                                       §
Defendant.                             §
                                       §      JURY TRIAL DEMAND
                                       §
                                       §
                                       §
__________________________________________________________________________________
                                          COMPLAINT
__________________________________________________________________________________

     1. This is an action to recover damages and civil penalties for violations of Plaintiff’s civil

             rights protected under the Fourth, Fifth and Fourteenth Amendments.

                                                 I.
                                               PARTIES

     2. Plaintiff Roger Sparks (“Sparks”) is a resident of Texas City, Texas, residing at 219

             Estelle Circle, Texas City, Texas 77591.

     3. Defendant Richfield Sulpher Solutions Inc. (“RSS”) is a business that is located within

             the Southern District of Texas. They are located at 300 31st Street South, Texas City,

             TX 77590.




                                                    1
  Case 4:20-cv-04340 Document 1 Filed on 12/23/20 in TXSD Page 2 of 9




                                            II.

           VENUE, JURISDICTION AND CONDTIONS PRECEDENT


4. The Court has jurisdiction under 28 U.S.C. § 1331 (federal question) and under 28

   U.S.C. § 1343 (civil rights).

5. The acts or omissions made the basis of this suit occurred in Harris County, Texas and in

   this judicial district, so venue is proper in this Court under 28 U.S.C. § 1391.

6. No administrative exhaustion or other conditions precedent are required prior to the

   filing of claims under 42 U.S.C. §1983 (or 42 U.S.C. §1981).

7. 42 U.S.C. Sections 1981 and 1983 for hostile work environment and retaliation.



                                            III.

                            STATEMENT OF THE CASE

8. Plaintiff alleges that as a result of him being African American, or because he engaged

   in protected activities, Plaintiff was illegally harassed, subjected to a pattern of

   harassment and disparate treatment, and knowingly subjected to unjustified and factually

   unsupported disciplinary actions served in rapid series. The rapid series of contrived

   disciplinary actions were designed to improperly manufacture a basis for heightened

   disciplinary penalties and thereby support a recommendation of termination and other

   retaliatory actions and harassment against Plaintiff from the Defendant and their

   representatives.




                                             2
  Case 4:20-cv-04340 Document 1 Filed on 12/23/20 in TXSD Page 3 of 9




                                                IV.

                                       BACKGROUND

9. Section 1981 prohibits discrimination on the basis of race and has been interpreted broadly to

    prohibit any intentional workplace discrimination; including harassment on the basis of race. The

    Supreme Court has also held that retaliation is prohibited under Section 1981.

10. Plaintiff is an African American male, aged 59, who was working as a factory worker with

    Defendant.

11. On or about June 27, 2016, Plaintiff was hired by the Defendant to work as a forklift operator.

    While employed by Defendant, Plaintiff encountered discrimination by Defendant’s

    management representatives and the company employees during the time of employment.

12. Plaintiff was discriminated against with regards to his lunch time and breaks.

13. Other non-protected employees would take longer lunches or breaks without any type of

    repercussions. However Defendant did not provide proper breaks or time for lunch to Plaintiff

    as it did with non-protected class employees.

14. Per the Defendant’s Company Manual, page 25 states that if an employee works 8 consecutive

    hours, then a 60 minute lunch break is provided, as well as 15-minute breaks for every 4 hours

    worked, which mirrors the federal statue.

15. However, while the Company Manual states this, this policy was not followed by the managers

    at the company. Defendant violated both company policy and federal policy when Plaintiff was

    not provided adequate time for breaks and for lunch. This denial was because Plaintiff is an

    African-American.

16. On numerous occasions, Plaintiff was denied a 15 minute break after working 4 hours, which

    differed from other employees who were not in a protected class.

17. Defendant also told Plaintiff that he could not take a full hour for lunch as the other non-

    protected employees were able to do, and Defendant threatened to retaliate with shorter hours or

    a different work schedule if Plaintiff complained.

                                                 3
  Case 4:20-cv-04340 Document 1 Filed on 12/23/20 in TXSD Page 4 of 9



18. Additionally, due to the time clock malfunctioning, which Defendant was aware of, Plaintiff

    would be penalized when clocking back in after his lunch break. Plaintiff states that this was a

    way of punishing him and was a tactic used by management to ensure he took shorter breaks and

    lunch times. This differs from other non-protected employees as they were not penalized for

    taking full breaks or exceeding their allotted time.

19. On numerous occasions, Plaintiff was asked to perform work in areas he was not trained in or

    did not have the proper protective gear. Such instances occurred when there would be a

    chemical spill and Plaintiff was asked to clean it up, even though he did not have the proper

    protective gear and was not properly trained to dispose of the chemicals.

20. When Plaintiff asked why he was asked to do jobs that he was not trained for or that he was

    placed in danger, he was told, “Whatever we say to do, you have to do it”.

21. Other non-protected employees were not subjected to the same criteria. Other non-protected

    employees were not asked to perform jobs they were not trained for, or to do work that placed

    them in danger. When chemical spills occurred, the non-protected employees would leave or

    watch but were not asked to aid in the clean-up.

22. When Plaintiff complained of the type of work that he was being asked to do, Defendant

    retaliated by decreasing his hours, which effectively dropped the amount of pay Plaintiff was

    bringing home. This retaliation occurred due to Plaintiff being an African American.

23. Plaintiff went to Defendant to speak about the fact that he was being treated differently when it

    came to the poor working conditions and the toxic spills. Defendant took no action to correct the

    problems. Further, not only did Defendant refuse to correct the problems brought to their

    attention, but they retaliated against Plaintiff for speaking up. After Plaintiff spoke to

    Defendant, his job duties began to be phased out. His work time was cut back dramatically,

    which impacted his earnings. He asked to be placed on more hours, but his requests went

    ignored. There was plenty of work, which can be evidenced by other non-protected employees

    being utilized to work Plaintiff’s shifts.

                                                 4
  Case 4:20-cv-04340 Document 1 Filed on 12/23/20 in TXSD Page 5 of 9



24. Defendant continued its behavior of discrimination by not paying Plaintiff overtime when it was

    earned, while other non-protected employees were paid overtime who were working the same

    shifts as Plaintiff.

25. Defendant would state that the times that Plaintiff claimed overtime could be contributed to the

    broken time clock mentioned above. Defendant stated that because Plaintiff’s overtime was due

    to a time clock malfunction, it was not properly earned and thus would not be paid to Plaintiff.

    However, other non-protected employees who used the same time clock were paid their overtime

    without any issue.

26. Other non-protected employees who had complained of the same issues did not encounter the

    same retaliation. Instead, they were given Plaintiff’s hours as well as they were not written up as

    Plaintiff had been.

27. Because of Defendant’s retaliation, Plaintiff suffered both financial distress and emotional

    distress.

28. Per federal statute, Plaintiff is in a protected class of employee.

29. Plaintiff was treated differently than non-protected employees. Other employees who are

    Caucasian spoke to Defendant about the same issues that Plaintiff mentioned, but they did not

    encounter the negative impact that Plaintiff encountered. The other non-protected employees did

    not have their hours cut back, were not written up for clocking in late, and were not let go, which

    were things that Plaintiff encountered, because of their race.

30. Other employees would call Plaintiff names. Plaintiff was the only African-American on his

    shift, and he worked with all Caucasians. There would be instances that the non-protected

    workers would call Plaintiff derogatory names and refer to his ethnicity. When confronted with

    this degrading behavior, the non-protected employees would say it was joke. Plaintiff brought

    these issues to Defendant who refused to address it and refused to correct the problem. Plaintiff

    also felt there would be retaliation if he voiced his concerns to Defendant.



                                                  5
  Case 4:20-cv-04340 Document 1 Filed on 12/23/20 in TXSD Page 6 of 9



31. Plaintiff would ask for help from the other workers in order to get some of his job tasks

    completed. All the Caucasian workers would look at him but ignore his requests for help. This

    caused Plaintiff to finish his duties behind schedule, which caused Defendant to treat him

    harshly.

32. When Plaintiff would fall behind schedule, his supervisor would yell at him and call him

    derogatory names based on his race. This would not happen to the other non-protected class

    workers if they fell behind.

33. Plaintiff was asked to work near, or under, a grain dispenser that was attached overhead. During

    his employment, the dispenser became unsecure and unsafe. Instead of replacing the machine, or

    making efforts to properly install the dispenser, Defendant decided to use a chain and “spare”

    supplies in order to keep the dispenser in place. Not only was this not proper procedure, but it

    put Plaintiff at danger of being injured as well as caused emotional stress over the fear of being

    injured daily.


                                                V.


                                    CAUSE OF ACTION


42 U.S.C. Sections 1981 and 1983 hostile work environment and retaliation claims

     Violation of 42 U.S.C. §1981(on behalf of the African American Plaintiff)


34. Plaintiff incorporates the allegations set forth above as if set forth verbatim herein.

35. But for the actions of the Defendant, Plaintiff would not have had to endure a hostile

    work environment, would have received same pay, and would not have been

    retaliated against when he questioned work assignments.

36. Proximately and directly as a result of Defendant’s conduct, Plaintiff has suffered

    damages including but not limited to mental anguish, lost status in his employment,


                                                6
  Case 4:20-cv-04340 Document 1 Filed on 12/23/20 in TXSD Page 7 of 9




   emotional distress, and/or loss of salary and other compensation. These would not

   have occurred but for the actions of the Defendant.

37. Defendant’s discrimination of Plaintiff is in violation of the rights of Plaintiff and

   the class afforded him by the Civil Rights Act 1866, 42 U.S.C. §1981, as amended

   by the Civil Rights Act of 1991.

38. By the conduct described above, Defendant intentionally deprived the

   above-named African American of the same rights as are enjoyed by white

   employees to the creation, performance, enjoyment, and all benefits and privileges,

   of his employment relationship with Defendant, in violation of 42 U.S.C. §1981.

39. As a result of Defendant’s discrimination in violation of Section 1981, the

   African American Plaintiff has been denied employment opportunities providing

   compensation and benefits, thereby entitling him to injunctive and equitable

   monetary relief; and has suffered anguish, humiliation, distress, inconvenience and

   loss of enjoyment of life because of Defendant’s actions, thereby entitling him to

   compensatory damages. In its discriminatory actions as alleged above, Defendant

   has acted with malice or reckless indifference to the rights of the above-named

   African American Plaintiff and class member, thereby entitling him to an award of

   punitive damages.

40. The aforementioned allegations amount to retaliation for Plaintiff’s protected objects

   of racial discrimination. Defendant, via its managing agents, has engaged in

   intentional retaliation and has done so with malice or reckless indifference to the

   federally protected rights of Plaintiff.

41. The conduct of Defendant complained of herein was willful, malicious, oppressive,



                                              7
      Case 4:20-cv-04340 Document 1 Filed on 12/23/20 in TXSD Page 8 of 9




        wanton and in complete disregard of the rights of Plaintiff.

    42. To remedy the violations of the rights of Plaintiff and the class secured by Section

        1981, Plaintiff requests that the Court award him the relief prayed for below.



                                                VI.


                                           DAMAGES


    43. Because of statutorily impermissible and willful, if not malicious, acts of the Defendant

        and its employees, Plaintiff has suffered loss of income, loss of benefits, loss of career

        opportunity, loss of career investment, and loss of advancement pursuant to 42 U.S.C.

        §1981Title. As a consequence of the unlawful and outrageous actions of Defendant,

        Plaintiff has suffered humiliation, loss of standing in the community, emotional pain and

        suffering, inconvenience, loss of enjoyment of life, irritation and mental anguish.

        Plaintiff seeks recovery, compensatory, and equitable (i.e., back pay and front pay)

        damages of $80,000.00 plus attorney’s fees, and costs


                                               VII.


                                    JURY TRIAL DEMAND


    44. Plaintiff demands a jury trial and tenders the appropriate fee with this Petition.


                                               VIII.


                                            PRAYER


       WHEREFORE Plaintiff ROGER SPARKS, respectfully prays that Defendant be cited to

appear and file an answer herein and that the Court award judgment in favor of Plaintiff at

                                                 8
       Case 4:20-cv-04340 Document 1 Filed on 12/23/20 in TXSD Page 9 of 9




Defendant, jointly and severally, for all damages and amounts to which Plaintiff is

entitled, plus any amounts allowable under law for pre-judgment interest, post-judgment

interest, attorneys' fees, and court costs; tax the court costs and discretionary costs of this

against Defendant; and award any such further relief, at law or in equity, to which Plaintiff may

show it is justly entitled.



                                                       Respectfully submitted,


                                                       REIFEL LAW FIRM, PLLC

                                                        /s/ Ross B. Reifel
                                                       Ross B. Reifel
                                                       Texas Bar No. 24088286
                                                       S. D. Tex. 2543350
                                                       4801 Woodway Dr., Suite 230W
                                                       Houston, Texas 77056
                                                       Telephone: (832) 241-7020
                                                       Facsimile: (832) 213-1230
                                                       E-Mail rossreifel@reifelattorney.com

                                                       ATTORNEY FOR PLAINTIFF




                                                  9
